  Case 2:20-cr-20194-MSN Document 37 Filed 06/09/21 Page 1 of 3             PageID 82




UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
vs.                                        )
                                           )   Criminal No. 2:20-cr-20194-MSN
                                           )
PRINCESS TERRY,                            )
                                           )
              Defendant.                   )


                                   PLEA AGREEMENT


The full and complete plea is as follows:

      The following constitutes the Plea Agreement reached between the United States,

represented by JOSEPH C. MURPHY, JR., United States Attorney for the Western

District of Tennessee, and CHRISTOPHER E. COTTEN, Assistant United States

Attorney, and the defendant, PRINCESS TERRY, represented by CONSTANCE

COOPER, defense counsel. The defendant agrees that she is pleading guilty as set forth

herein because she is guilty of the charges in the counts to which she is pleading.

       1.     PRINCESS TERRY agrees that she will enter a voluntary plea of guilty to

Count4 of the indictment, which charges her with making false statements relating to a

loan application, in violation 18 U.S.C. §1014, and Count 5 of the indictment, which

charges her with engaging in monetary transactions in criminally derived property in

violation of 18 U.S-.C. § 1957. The defendantalso consents to criminal forfeiture as set

forth in the forfeiture allegations of the indictment.

       2.     The United States agrees to move to dismiss the remaining counts of the
   Case 2:20-cr-20194-MSN Document 37 Filed 06/09/21 Page 2 of 3                 PageID 83




indictment at sentencing.

      3.      The United States agrees that it will recommend that the defendant be

sentenced to a term at the lowest end of the applicable sentencing range underthe U.S.

Sen ten ci ng Guidelines. The defen dan tun derstands th at any recommendations made by

the United States are not binding on the Court and should the Court not accept the

recommendation or request, the defendantnevertheless has no rightto withdraw the plea.

       4.     Given the facts in the possession of the United States at the time of the

writing of this agreement, the United States does not oppose the defendant's receiving

acceptance of responsibility credit pursuantto U.S.S.G. Section 3E1 .1. The defendant

understands that if the United States receives information between the signing of this

agreement and the time of the sentencing thatthe defendant has previously engaged in,

or if she engages in the future, in conduct inconsistent with the acceptance of

responsibility, including, but not limited to, participation in any additional criminal conduct

between now and the time of sentencing, this position could change. Further, the

 defendant understands that whether or not acceptance of responsibility credit pursuant

 to Section 3E1 .1 is granted is a matter to be determined by the Court. Failure of the Court

 to grant acceptance of responsibility credit is not a basis for PRINCESS TERRY to

 withdraw her guilty plea.

        5.     Defendant agrees thatforthe purpose of restitution, the Court may consider

 losses derived from the counts of conviction and losses caused from dismissed coun1s

 and uncharged conduct of the defendant.

        6.     DefendantunderstandsthatTitle 18 United States Code Section 3742 gives


                                               2
   Case 2:20-cr-20194-MSN Document 37 Filed 06/09/21 Page 3 of 3             PageID 84




her the right to appeal the sentence imposed by the Court. Acknowledging this, defendant

knowingly and voluntarily waives her right to appeal her conviction, as well as any

sentence imposed by the Court and the manner in which the sentence is determined, if

the sentence is within the applicable guideline range or less. This waiver is made in

exchange for the concessions made by the United States in this Plea Agreement. The

waiver in th is paragraph does not apply to claims relating to prosecutorial misconductand

ineffective assistance of counsel.

       7.     PRINCESS TERRY agrees that this plea agreement constitutes the entire

agreement between herself and the United States and that no threats have been made-

to induce her to plead guilty. By signing this document, PRINCESS TERRY

acknowledges that she has read this agreement, has discussed it with her attorney, and

understands it.

FOR THE UNITED STATES:




                                                                  0/q/JJ
                                                        Date
 Assistant United States Attorney




                                                        Date


                                                               Lt[ q (?1
                                                         Date
 Defendant


                                              3
